Citation Nr: 1826713	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-40 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for herpes genitalis.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1983 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the RO in Nashville, Tennessee, which denied service connection for herpes genitalis and depression.

The Board has recharacterized the issue on appeal as service connection for an acquired psychiatric disorder, to include depressive disorder, in accordance with the United States Court of Appeals for Veterans' Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits of one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

In November 2016, the Veteran testified at a Travel Board hearing in at the RO in Nashville, Tennessee, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the electronic file.  The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	The Veteran is currently diagnosed with herpes genitalis.

2.	The current herpes genitalis was not incurred in or etiologically related to active service.

3.	The Veteran is currently diagnosed with an acquired psychiatric disorder, including depressive disorder.

4.	The current acquired psychiatric disorder did not have its onset during service, and is not otherwise related to active service.


CONCLUSIONS OF LAW

1.	The criteria for service connection for herpes genitalis have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2.	The criteria for service connection for an acquired psychiatric disorder, to include depressive disorder, have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO provided notice to the Veteran in September 2012, prior to the November 2012 rating decision that denied service connection.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  In consideration of the foregoing, the Board finds that VA has satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claims.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, VA examination reports, and lay statements.

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically addressing whether the current herpes genitalis or acquired psychiatric disorder had its onset during service or is otherwise etiologically related to service.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

In this case, because the weight of the evidence is against finding any injuries, diseases, or events in service that could serve as a basis for service connection for herpes genitalis or an acquired psychiatric disorder, there is no duty to provide a VA medical examination.  Absent evidence at least suggestive of an in-service event, injury, or disease to which a competent medical opinion could relate the claimed disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the claim for service connection for herpes genitalis or an acquired psychiatric disorder without being speculative because any purported opinion would necessarily be based on an inaccurate factual assumption that an injury, disease, or event occurred during service; such factually inaccurate assumption would render the opinion of no probative value.  See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  As further discussed below, because the evidence does not show the onset of symptoms or actual diagnosis of herpes genitalis or an acquired psychiatric disorder in service, the Board finds that VA's duty to assist the Veteran in obtaining additional evidence to support a nexus has not been triggered.  See 38 U.S.C. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  For these reasons, the Board finds that a remand for a VA medical opinion is not warranted.

In light of the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.

Service Connection Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is currently diagnosed with herpes genitalis and depressive disorder which are not listed as a "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Service Connection for Herpes Genitalis

The Veteran contends that herpes genitalis was incurred during military service.  During the November 2016 Board hearing, the Veteran testified that she contracted herpes genitalis while stationed at Lackland Air Force Base in San Antonio, Texas, and that she sought medical treatment during service.

After review of all the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran is currently diagnosed with herpes genitalis.  A May 2011 VA treatment record shows that laboratory testing of cerebrospinal fluid was negative for herpes simplex virus.  On the other hand, a December 2012 VA treatment record reflects the Veteran reported a history of genital herpes since military service.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran is currently diagnosed with herpes genitalis. 

The Board next finds that the lay and medical evidence of record shows that the current herpes genitalis was not incurred in and is not etiologically related to military service.  As discussed above, the Veteran testified during the November 2016 Board hearing that she was diagnosed with genital herpes during military service.  The Veteran also testified that she did not seek further treatment for herpes during service due to privacy concerns after another service member saw her service treatment records and told others about her condition; however, service treatment records do not reflect any complaints, diagnosis, or treatment for herpes genitalis.   Instead, service treatment records throughout active service, including those from Lackland Air Force Base, show the Veteran sought treatment numerous times for gynecologically-related complaints, while examination of the genitals revealed no herpes genitalis lesions.  Additionally, service treatment records from September 1988 and September 1989 show the Veteran denied a history of genital herpes.  The earliest evidence of herpes genitalis appears in the December 2012 VA treatment record that shows the Veteran reported a history of genital herpes that first occurred during military service.  

Although the Veteran alleged during the November 2016 Board hearing that service treatment records from Lackland Air Force Base were either missing or incomplete, the evidence of record does not indicate that such service treatment records are missing.  See e.g. October 1983 service treatment record; April 1984 service treatment record.  Further, the record also does not demonstrate that medical treatments sought at Lackland Air Force Base were not properly recorded.  Given that treatment for other complaints, routine examinations, and laboratory test results at Lackland Air Force Base were properly documented, that would suggest that the alleged herpes genitalis diagnosed during service would also have been similarly documented had it occurred.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).

Based on the foregoing, the Board finds that the weight of the competent and credible evidence of record is against finding that the current herpes genitalis was incurred in service or is otherwise etiologically related to active service.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


Service Connection for an Acquired Psychiatric Disorder

The Veteran generally contends that symptoms of depression first manifested during active service.  During the November 2016 Board hearing, the Veteran testified that she sought mental health treatment several times during service at the behest of a supervising officer.  

Initially, the Board finds that the Veteran is currently diagnosed with an acquired psychiatric disorder.  An August 2012 VA treatment record reflects a diagnosis for depressive disorder.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that current acquired psychiatric disorder did not have its onset during, and is not otherwise causally or etiologically related to military service.  During the November 2016 Board hearing, the Veteran testified that the onset of psychiatric symptoms began during service and such symptoms continued following service separation.  The Veteran testified that learning of the alleged herpes genitalis diagnosis during service, in addition to other personal stressors, were the events that resulted in the onset of psychiatric symptoms during service.  The Veteran testified that these events occurred sometime between 1983 and 1985 when she was stationed at Lackland Air Force Base, and that she first sought mental health treatment approximately six months after learning of the claimed in-service herpes genitalis diagnosis.

Service treatment records do not reflect any diagnosis or treatment for any psychiatric symptoms.  Service examination reports dated in October 1978 and December 1987 reflect the Veteran was found to be psychiatrically normal.  The Veteran also denied a history of depression or excessive worry on an October 1978 

Report of Medical History.  Additionally, a September 2002 service enlistment examination for the U.S. Army National Guard similarly shows the Veteran was found to be psychiatrically normal and the Veteran denied a history of depression or excessive worry on the corresponding September 2002 Report of Medical History.  

The earliest evidence of an acquired psychiatric disorder appears in a February 2011 VA treatment record, which shows the Veteran requested to resume medication to treat depression.  Although more recent post-service VA treatment records show the Veteran has been receiving treatment for an acquired psychiatric disorder, there is no competent evidence or opinion of record that indicates the current acquired psychiatric disorder had its onset during or is otherwise etiologically related to active service.

Although the Veteran, as a lay person, is competent to report any psychiatric symptoms she has experienced at any given time, under the facts of this case that include no in-service symptoms and no symptoms following service, she is not competent to diagnose a psychiatric disorder because a psychiatric diagnosis requires medical expertise and falls outside the realm of common knowledge of a lay person.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").  The DSM-IV cautions that the "proper use of these criteria requires specialized clinical training that provides both a body of knowledge and clinical skills."  The "purpose of DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose" various mental disorders.

For the foregoing reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to 

include depressive disorder, and the claim must be denied.  Because the preponderance of evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for herpes genitalis is denied.

Service connection for an acquired psychiatric disorder, to include depressive disorder, is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


